White, J.
When this case was formerly before this court, upon appeal from a judgment of the lower court refusing bail to the appellant, it was said: “We call the attention of the county attorney specially to the indictment in this case, and suggest that a new one might, perhaps, obviate any objections to its sufficiency by setting out more particularly the portion of the body upon which the mortal wound was inflicted,” citing Smith v. The State, 43 Texas, 646, and Nelson v. The State, 1 Texas Ct. App. 41. See Williams v. The State, 1 Texas Ct. App. 465.
Since that opinion was delivered the question as to whether or not, in an indictment for murder, it was necessary to allege in what particular portion of the body the mortal wound was inflicted has been directly presented to us for adjudication, and, after mature consideration, it was held that the allegation, under our law, was not essential to the validity of the indictment. Wilkerson v. The State, 2 Texas Ct. App. 255.
Another objection to the indictment, set forth in the motion in arrest, is “that the indictment does not set out the Christian name of the party charged to have been killed ; nor does it give to him any fictitious name, nor give him any description upon which his personal identity might be proved before the jury.” The charge, as stated in the indictment, is that the defendant “ did, in and upon one
— Miles, whose Christian name is to the grand jurors *130unknown, feloniously, willfully, and of his malice aforethought, make an assault,” etc.
Our statute, in prescribing the requisites to an indictment, provides that “it must contain the name of the accused, or state that his name is unknown ” (Pasc. Dig., art. 2863, subdiv. 4) ; but there is no similar provision, that we are aware of, with reference to the name of the party injured. In cases, however, where the name of the injured party is unknown, the practice seems to be well settled that it is enough for the indictment to charge them as a “ certain person, or persons, to the jurors unknown.” 1 Whart. Cr. Law, sec. 251. Mr. Bishop says “ if the name of the deceased is unknown to the jurors by whom the indictment is found, it may be so alleged.” 2 Bishop’s Cr. Proc., sec. 507, citing 2 Hawk. P. C., ch. 23, sec. 78.
Our Supreme Court have held that ‘ ‘ an indictment, charging an assault upon one -, a freedman, whose name is to the grand jurors unknown, is good.” Elmore v. The State, 44 Texas, 102, citing Cochrane v. The State, 26 Texas, 678; Prior v. The State, 4 Texas, 383; Phillips v. The State, 29 Texas, 235.
A case directly in point with the one we are considering is Bryant v. The State, where it was held that an indictment charging that the defendant killed - Butler, whose Christian name is to the grand jury unknown, is sufficient. 36 Ala. 270.
The other questions involved in the case are as (1) to the correctness of the charge, and (2) the sufficiency of the evidence.
Though unnecessarily labored as to some of the questions presented, we believe that the charge, taken as a whole, fully submitted to the jury the law applicable to the facts of the case. Three additional instructions were asked by defendant and refused by the court; the two first of which, we are told by counsel, in their interesting brief filed in this case, were *131copied from Roseborough v. The State, 43 Texas, 570. As we conceive, the court had, in its general charge, substantially given the law as expressed in these instructions, and, therefore, did not err in their refusal.
But the main ground relied upon by defendant’s counsel for a reversal of the case, both in the oral argument and brief, is the sufficiency of the evidence to support the verdict and judgment. The facts are substantially that, the evening before the homicide, defendant and deceased, who was drunk, met at Jackson’s grocery, where a difficulty occurred between them about some money the deceased owed to a third party. Defendant was a young man about seventeen years of age, and deceased, who was much stouter, was a grown man between twenty-five and thirty. After some words, deceased struck defendant a violent blow. Defendant was then taken out of the house by Jackson. He insisted upon coming back, and was finally let in by Jackson, when the difficulty was renewed, and deceased cut at him with a knife. Jackson again put defendant out of the house ; the deceased saying, with an oath, that, “ if he had not killed him, he would kill him.” It was also proven that deceased was a dangerous man when drunk. Next morning, about nine o’clock, the parties again met at Jackson’s grocery, the deceased in his shirt-sleeves, and unarmed, and defendant with a six-shooter belted around him, his horse, ready saddled and bridled, tied to the back door of the grocery. Nothing was said between them until deceased said : “ Johnnie, I will get a bottle of this fine brandy and we will go down to my house and sober up, and get all right.” Defendant made no reply. Deceased got the brandy and started home, which was but a fewyards distant, by way of the south door. Defendant immediately went out of the north door, mounted his horse, and in a very short time a pistol or gun-shot and scream were heard. When Wilkins, who was keeping the grocery, walked to the front door, he saw deceased tying in the path leading to his *132residence, and about forty yards from him he saw defendant riding off in a fast trot or gallop, and saw him bow his right arm, as if putting it about the belt or waist-band of his pants. Deceased had been shot by a pistol or rifle-ball, below the left-arm pit, and was killed almost instantly. The defendant was not seen in that neighborhood but seldom after the homicide, and though'the killing took place November 15, 1868, he was not brought to trial until January 20, 1877.
This evidence is, to our mind, conclusive that he, the defendant, and no one else, took the life of the deceased, and that the murder was a willful, deliberate, and premeditated assassination. There is no error in the record calling for a reversal of the case ; the judgment of the lower court, affixing the punishment of defendant at imprisonment in the penitentiary during his natural life, is, therefore, in all things affirmed.

Affirmed.